 Case 2:17-cr-00615-JMA Document 96 Filed 04/23/20 Page 1 of 3 PageID #: 484



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
                                                                          17-CR-615 (JMA)

                        -against-                                                           FILED
                                                                                            CLERK
HOWARD DAVIS,                                                                      4/23/2020 12:41 pm
                                                                                     U.S. DISTRICT COURT
                                                      Defendant.                EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X              LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Defendant Howard Davis (“Defendant”) is detained at the Metropolitan Correctional

Center (the “MCC”) awaiting trial on charges of a drug conspiracy, four firearms offenses, and

four assaults in aid of racketeering. On March 29, 2020, Defendant moved for immediate release

from federal prison and sought bail conditions of home confinement. (ECF No. 85.) Defendant

claimed that because he suffers from Gastroesophageal Reflux Disease (“GERD”), he is at risk of

contracting COVID-19 while in federal custody. (Id.) The government opposed Defendant’s

motion, arguing that Defendant is both a danger to the community and a flight risk, and the

COVID-19 pandemic does not warrant such relief. (ECF No. 87.)

        On April 3, 2020, Magistrate Judge Anne Y. Shields held a hearing during which she denied

Defendant’s motion. She found that there was not “a change in circumstances sufficient to warrant

his release at this time” and that “there were no conditions that would alleviate the risk of non-

appearance, [and] danger [to] the community.” (ECF No. 92 at 10:12–17.)

        Defendant now moves to revoke or amend Judge Shields’s Order denying his release. For

the reasons set forth below, Defendant’s motion is denied.
 Case 2:17-cr-00615-JMA Document 96 Filed 04/23/20 Page 2 of 3 PageID #: 485



       18 U.S.C. § 3145(b) permits a district court to revoke or amend a magistrate judge’s

detention order after conducting a de novo review. See United States v. Leon, 766 F.2d 77, 80 (2d

Cir. 1985). The Bail Reform Act authorizes the Court to order pretrial detention if a defendant

poses a risk of flight or danger to the community. 18 U.S.C. § 3142(e). In addition, temporary

release is permitted under 18 U.S.C. § 3142(i) if “necessary for preparation of the person’s defense

or for another compelling reason.” Having carefully considered Defendant’s motion, the Court

agrees with Judge Shields’s denial of his release.

       Defendant poses a clear risk of flight and danger to the community. He is charged with

committing violent crimes as part of his membership in a dangerous street gang. His lengthy

criminal record reflects a history of failing to appear and committing crimes while on bail. He has

also been accused of attempting to smuggle contraband into the MCC while awaiting trial in this

case. “Simply put, the danger to the community presented by [Defendant’s] release outweighs,

substantially, the danger to himself presented by his incarceration.” United States v. Chambers,

No. 20-CR-135, 2020 WL 1530746, at *1 (S.D.N.Y. Mar. 31, 2020) (quoting United States v.

Conley, No. 19-CR-131, ECF No. 366, at 2–3 (S.D.N.Y. Mar. 31, 2020)).

       In addition, Defendant has failed to demonstrate a “compelling reason” that warrants

temporary release. Though Defendant suffers from GERD, he appears to be an otherwise healthy

33-year-old man. Defendant has not explained how GERD specifically presents a heightened risk

for contracting COVID-19 or experiencing more severe health complications if COVID-19 is

contracted. At the April 3, 2020 hearing, Judge Shields directed the government to file a report on

the docket regarding Defendant’s medical treatment. On April 10, 2020, the government reported

that Defendant received new prescriptions and “raised no medical complaints since the April 3,




                                                 2
 Case 2:17-cr-00615-JMA Document 96 Filed 04/23/20 Page 3 of 3 PageID #: 486



2020 hearing.” (ECF No. 95.) The Court is unaware of any subsequent changes to Defendant’s

GERD treatment or other “compelling reason” to order his release.

       Accordingly, Defendant’s motion is DENIED.



SO ORDERED.



Dated: April 23, 2020
       Central Islip, New York

                                                     /s/ (JMA)
                                                   JOAN M. AZRACK
                                                   UNITED STATES DISTRICT JUDGE




                                              3
